35 A.3d 675 (2012)
209 N.J. 89
In the Matter of Nelson DIAZ, An Attorney at Law, (Attorney No. XXXXXXXXX).
D-54 September Term 2011, 069715
Supreme Court of New Jersey.
February 8, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-236, concluding that NELSON DIAZ of CHERRY HILL, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 5.1(c)(1) (failure to supervise lawyer employee), RPC 5.3(c)(1) (failure to supervise nonlawyer employee), RPC 8.4(a) (violate or attempt to violate the Rules of Professional Conduct, knowingly assist or induce another to do so, or do so through the acts of another), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that NELSON DIAZ is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.